Title: From Benjamin Franklin to Timothy Horsfield, 24 January 1756
From: Franklin, Benjamin
To: Horsfield, Timothy


[Fort Allen, January 24, 1756]
Foulk with his Company March this Day to build another Fort between this and Fort Lebanon in the Forks of Shuylkill. He is to be assisted by Traxlers Company and a Detachment of Wetherhold’s, which also leaves us this day. My Son with Hay’s Company and Arndt’s Marches in a few Days to Surfass’s Place (where Trump is also Expected) to Erect another Fort between this and the Fort Hamilton Near Brodheads.
I purpose to remain here between them till both are finished, with Wayne, and the Detachment of Davis, that I may be able to Supply and Assist on either Side, as Occassion requires.
This is the present State of Our Affairs of which please to Inform Our Friends as I cannot now write to them.
